AFFIRM; and Opinion Filed November 8, 2013.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-12-01281-CR

                        RODNEY CRAIG KORNEGAY, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                          Trial Court Cause No. 11CL-0501-2

                           MEMORANDUM OPINION
                       Before Justices O’Neill, Lang-Miers, and Evans
                                 Opinion by Justice O’Neill
       The State charged appellant Rodney Craig Kornegay, by information, with three separate

drug offenses: (1) intentionally and knowingly possessing a dangerous drug, namely celecoxib,

without a prescription; (2) intentionally and knowingly possessing a dangerous drug, namely,

promethazine hydrochloride, without a prescription; and (3) intentionally and knowingly

possessing marijuana in an amount of two ounces or less.       The State later amended the

indictment based on previous misinformation. The amended indictment charged appellant with

(1) intentionally and knowingly possessing a dangerous drug, namely promethazine, without a

prescription; (2) knowingly possessing a controlled substance, “namely, a material, compound,

mixture, or preparation in an amount of less than 28 grams, that contained not more than 300

milligrams of dihydrocodeine, or any of its salts, per 100 milliliters or not more than 15
milligrams in dosage unit . . .”; and (3) intentionally and knowingly possessing a usable quantity

of marijuana in an amount of two ounces or less.

       After the jury heard evidence relating to count two but before the State and defense

closed their cases, the State filed a motion to abandon count two in the information. Defense

counsel stated on the record he had no objection to the State abandoning the issue. The trial

court granted the State’s motion to abandon.

       After two more State’s witnesses testified, appellant moved for a mistrial, arguing the

jury had become unfairly biased against appellant because of prejudicial and confusing evidence

regarding count two. The trial court overruled appellant’s motion for mistrial.

       The jury subsequently acquitted appellant of count one, but convicted him on count three

for intentionally and knowingly possessing a usable amount of marijuana. The jury assessed

punishment at 180 days confinement in county jail and a $2,000 fine.

       In a single issue, appellant argues his constitutional right to a fair trial by an unbiased

jury was violated when the jury heard evidence relating to an offense the State later abandoned.

We affirm the trial court’s judgment.

        To preserve error for appellate review, a defendant must lodge a timely, specific

objection. TEX. R. APP. P. 33.1(a)(1). Further, the complaining party must object at the earliest

possible opportunity and obtain an adverse ruling. Davis v. State, 177 S.W.3d 355, 363 (Tex.

App.—Houston [1st Dist.] 2005, no pet.).

       The record shows appellant first stated he had no objection to the abandonment of count

two in the information. Only after two more State witnesses testified did he object and move for

a mistrial. Appellant failed to object at the earliest possible opportunity to allow the trial court to

consider his complaint. And although appellant has framed his issue as a constitutional one,

which we question, constitutional issues may be waived by failing to timely raise the issue at

                                                 –2–
trial. See Briggs v. State, 789 S.W.2d 918, 924 (Tex. Crim. App. 1990); Lytle v. State, No. 05-

10-01134-CR, 2012 WL 266450, at *1 (Tex. App.—Dallas Jan. 31, 2012, no pet.) (mem. op., not

designated for publication). Accordingly, appellant’s sole issue is overruled. We affirm the trial

court’s judgment.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

121281F.U05




                                               –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RODNEY CRAIG KORNEGAY, Appellant                   On Appeal from the County Court at Law
                                                   No. 2, Kaufman County, Texas
No. 05-12-01281-CR        V.                       Trial Court Cause No. 11CL-0501-2.
                                                   Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 8th day of November, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –4–